     Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 1 of 24



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


YIYU LIN,
     Plaintiff,

     v.                                               CIVIL ACTION NO.
                                                      20-11051-MBB
CGIT SYSTEMS, INC.,
     Defendant.

                     MEMORANDUM AND ORDER RE:
                   DEFENDANT’S MOTION TO DISMISS
                         (DOCKET ENTRY # 6)

                         September 21, 2021

BOWLER, U.S.M.J.

     Pending before this court is a motion to dismiss filed by

defendant CGIT Systems, Inc. (“defendant”).       (Docket Entry # 6).

Plaintiff Yiyu Lin (“plaintiff”) opposes dismissal.        (Docket

Entry # 9).   Defendant filed a reply to plaintiff’s opposition.

(Docket Entry # 15).   After conducting a hearing, this court

took the motion under advisement.

                       PROCEDURAL BACKGROUND

     Plaintiff filed this action on June 3, 2020, after

obtaining permission to sue from both the Massachusetts

Commission Against Discrimination and the Office of the

Massachusetts Attorney General’s Fair Labor Division.         (Docket

Entry # 1, pp. 6-7, ¶¶ 39-42).     The complaint sets out four

claims: discrimination because of his disability as well as his

mother’s disability (Count I), age discrimination (Count II),
      Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 2 of 24



race or national origin discrimination (Count III), and

retaliation (Count IV).     (Docket Entry # 1, pp. 8-9, ¶¶ 55-63).

Counts I through III arise under Massachusetts General Laws,

chapter 151B (“chapter 151B”), and Count IV arises under

Massachusetts General Laws, chapter 149, section 148C.

Defendant presently seeks to dismiss Counts I, II, and III for

failure to state a claim under Fed. R. Civ. P. 12(b)(6) (“Rule

12(b)(6)”).1   (Docket Entry # 6).

                          STANDARD OF REVIEW

     The standard of review for a Rule 12(b)(6) motion to

dismiss is well established.      To survive a Rule 12(b)(6) motion,

the complaint must contain “enough facts to state a claim to

relief that is plausible on its face” even if actual proof of

the facts is improbable.     Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); Miller v. Town of Wenham, 833 F.3d 46, 51 (1st

Cir. 2016).    The “standard is ‘not akin to a “probability

requirement,” but it’” requires “‘more than a sheer possibility

that a defendant has acted unlawfully.’”        Saldivar v. Racine,

818 F.3d 14, 18 (1st Cir. 2016) (citations omitted).          For a

party to “survive a motion to dismiss, a complaint must include

‘enough facts to state a claim to relief that is plausible on

its face.’”    In re ARIAD Pharms. Sec. Litig., 842 F.3d 744, 756


1  Defendant disputes Count IV as well but does not address that
count in the motion to dismiss. (Docket Entry # 7, p. 4, n.3).


                                    2
     Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 3 of 24



(1st Cir. 2016) (quoting Twombly, 550 U.S. at 570).        “[W]here a

complaint pleads facts that are merely consistent with a

defendant’s liability, it stops short of the line between

possibility and plausibility of entitlement to relief.”         Id.

(internal quotation marks omitted) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)).

     “[A]ll reasonable inferences” are drawn “in the pleader’s

favor.”   Sanders v. Phoenix Ins. Co., 843 F.3d 37, 42 (1st Cir.

2016).    Legal conclusions, however, are not considered.       See

Dixon v. Shamrock Fin. Corp., 522 F.3d 76, 79 (1st Cir.

2008) (accepting “well-pleaded facts as true, but reject[ing]

‘unsupported conclusions or interpretations of law’” in

reviewing Rule 12(b)(6) dismissal).

                         FACTUAL BACKGROUND

     Defendant is a publicly-traded company that provides

“galvanizing, welding solutions, specialty electrical equipment,

and highly engineered services.”       (Docket Entry # 1, p. 2, ¶ 7).

Plaintiff is a 55-year-old Chinese-American with a history of

high blood pressure and was an employee of defendant from April

1, 2005, until his termination on March 31, 2020.        (Docket Entry

# 1, pp. 1-22, 6, ¶¶ 6, 8, 35).     At the time of his termination,

plaintiff was a “Senior Project Engineer/Team Lead.”         (Docket

Entry # 1, p. 2, ¶ 9).    Throughout his employment, he received

consistently positive performance reviews and was “recognized as


                                   3
       Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 4 of 24



one of the best engineers in his department.”         (Docket Entry #

1, p. 2, ¶ 11).

       Because of Massachusetts Governor Charlie Baker’s order

closing non-essential businesses due to the COVID-19 pandemic,2

and with “verbal consent from his Manager,” plaintiff began

working from home on March 16, 2020.        (Docket Entry # 1, p. 3, ¶

15).   Defendant knew that plaintiff had a history of high blood

pressure and that he lived with his 81-year-old mother, who

suffers from heart disease, high blood pressure, and diabetes.

(Docket Entry # 1, p. 3, ¶¶ 12-13).

       While working at home from March 16 through the date of his

termination, plaintiff “participated in daily morning

engineering status meetings[,] . . . internal project status

meetings[,]” and “weekly project status meetings.”          (Docket

Entry # 1, p. 3, ¶ 16).      He also “executed and completed all

tasks through [defendant’s] VPN.”        (Docket Entry # 1, p. 3, ¶

16).   Accordingly, the complaint sets out facts that show

plaintiff was adequately performing his job.

       “On March 25, 2020, [p]laintiff’s General Manager

instructed” all employees working from home to report to

defendant’s office for work on March 27, 2020.          (Docket Entry #

1, p. 4, ¶ 20).    Defendant required that any employee who wished


2  The complaint does not state whether Governor Baker’s order
categorized defendant’s business as essential or non-essential.


                                     4
      Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 5 of 24



to continue working from home submit a form and obtain approval

from his “manager, general manager[,] and human resources.”

(Docket Entry # 1, p. 4, ¶ 21).      “Plaintiff communicated to his

Manager that he wanted to” continue working from home and, on

March 26, 2020, submitted the required form.        (Docket Entry # 1,

p. 4, ¶¶ 22-23).    While awaiting approval, plaintiff requested a

“floating holiday” on March 27 to avoid reporting to the office,

to which plaintiff’s Manager responded, “‘Are you kidding me?’”

(Docket Entry # 1, p. 4, ¶ 24).      Defendant later approved the

floating holiday, “[a]fter [p]laintiff reminded his Manager of

the federal guidance concerning COVID-19 with respect to

vulnerable persons.”    (Docket Entry # 1, p. 4, ¶ 24).

     On March 28, 2020, defendant informed plaintiff about the

denial of his request to work from home and that he was required

to return to work in defendant’s office on March 30.          (Docket

Entry # 1, p. 5, ¶ 27).     On the same date, an employee reported

that the employee’s “significant other and two roommates tested

positive for COVID-19.”     (Docket Entry # 1, pp. 4-5, ¶ 26).

During this same time period, defendant approved requests to

work from home for two other engineers in plaintiff’s

department.3   (Docket Entry # 1, p. 5, ¶ 28).       Also on March 28,




3  The complaint therefore plausibly alleges that plaintiff was
similarly situated to these two employees. The representation
by defendant’s counsel at the hearing on the motion, i.e., that


                                    5
       Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 6 of 24



2020, plaintiff requested to take vacation until April 3, 2020,

but the request was never approved.        (Docket Entry # 1, p. 5, ¶

29).     On the same day, plaintiff asked if he could use sick

time, to which defendant replied that he “could use his last

paid sick day on March 30, 2020, but must report to

[d]efendant’s office location the following day.”          (Docket Entry

# 1, p. 5, ¶ 31).     Meanwhile, “[p]laintiff’s General Manager

emailed [d]efendant’s Director of Human Resources to inform him

that he had denied [p]laintiff’s request to work from home” and

“that [p]laintiff was ‘pushing back.’”        (Docket Entry # 1, p. 5,

¶ 30).    The Director “responded, ‘I think by Tuesday [March

31st] you will be down at least one person. [Plaintiff] is

helping us document his termination.’”        (Docket Entry # 1, p. 5,

¶ 30).

       “On March 30, 2020, [d]efendant’s President” emailed

plaintiff “that he needed to report to [d]efendant’s office

location on March 31, 2020 to continue his employment.”           (Docket

Entry # 1, p. 5, ¶ 32).      Plaintiff, in response, “reiterated the

reasons for his request to work from home, namely that he was

55-years-old with a long-time high blood pressure medical

problem, and that he lived with his mother, who was subjected to

high risk of COVID-19.”      (Docket Entry # 1, p. 6, ¶ 33).



these individuals were in their seventies, is not in the
complaint.


                                     6
       Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 7 of 24



Plaintiff also pointed out “that he had been working from home

for” weeks and that he could perform “all of his work . . .

remotely without any problem.”       (Docket Entry # 1, p. 6, ¶ 34).

       Nevertheless, defendant terminated plaintiff’s employment

on March 31, 2020, citing “job abandonment.”         (Docket Entry # 1,

p. 6, ¶ 35).    Plaintiff’s Manager told other employees “that he

‘needed to make an example’ of [p]laintiff and that [d]efendant

wouldn’t permit people to take sick or vacation time because

they were concerned about coming in to work in [d]efendant’s

office location due to COVID-19.”        (Docket Entry # 1, p. 6, ¶

36).   Within days, both an employee and an employee’s wife

tested positive for COVID-19.       (Docket Entry # 1, p. 6, ¶ 37).

Five of defendant’s employees were also out sick.          (Docket Entry

# 1, p. 6, ¶ 37).     On April 3, 2020, defendant instructed all of

its employees to work from home until at least April 7, but it

did not contact plaintiff about rescinding his termination.

(Docket Entry # 1, p. 6, ¶ 38).

                                DISCUSSION

       Defendant seeks dismissal on multiple grounds.        As to Count

I, defendant asserts that plaintiff fails to establish the first

element in a prime facie case that plaintiff is “handicapped”

under section 1 of chapter 151B, and that the associational

discrimination claim based on his mother’s disability does not

exist as a matter of law.      (Docket Entry # 7, pp. 5-11).


                                     7
       Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 8 of 24



Plaintiff contends that the issue of whether he has a qualifying

handicap is a factual determination that cannot be made at the

motion to dismiss stage.      (Docket Entry # 9, pp. 5-6).       He also

argues that, because the question of associational

discrimination vis-à-vis his mother is unresolved under

Massachusetts law, Count I is not appropriate for dismissal.

(Docket Entry # 9, pp. 12-13).       Additionally, plaintiff cites

defendant’s failure to address his claims that defendant failed

to provide him a reasonable accommodation and failed to engage

in the interactive process with him.        (Docket Entry # 9, pp. 9-

11).

       As to Counts II and III, defendant argues that the

complaint fails to plead a prima facie case of age

discrimination and discrimination on the basis of race or

national origin, respectively.       (Docket Entry # 7, pp. 11-13).

In a reply brief, defendant asserts that the complaint is devoid

of any facts to suggest a causal connection between plaintiff’s

termination and his age, race, or national origin.          (Docket

Entry # 15).    Plaintiff counters that the complaint is not

required to set forth a prima facie case as to either count, but

that it nonetheless does so for both.        (Docket Entry # 9, pp.

13-14, 16).




                                     8
      Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 9 of 24



I.   Disability Discrimination (Count I)

     In the context of employment discrimination, a plaintiff is

not required to plead facts in the complaint sufficient to

establish a prima facie case.      Swierkiewicz v. Sorema N.A., 534

U.S. 506, 510 (2002) (“The prima facie case . . . is an

evidentiary standard, not a pleading requirement.”); accord

Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 54 (1st Cir.

2013) (“[N]one of our post-Swierkiewicz cases have required the

pleading of specific facts sufficient to establish each and

every element of a prima facie case.”).       While “the prima facie

case is not the appropriate benchmark for determining whether a

complaint has crossed the plausibility threshold,” elements of a

prima facie case are nonetheless “part of the background against

which a plausibility determination should be made.”         Rodriguez-

Reyes, 711 F.3d at 51, 54.     Ultimately, “[t]he relevant question

for a district court in assessing plausibility is not whether

the complaint makes any particular factual allegations but,

rather, whether ‘the complaint warrant[s] dismissal because it

failed in toto to render [plaintiff’s] entitlement to relief

plausible.’”   Id. at 55 (quoting Twombly, 550 U.S. at 569 n.14).

     In Massachusetts, a prima facie case of employment

discrimination based on disability consists of four elements:

that plaintiff “was (1) ‘handicapped’; (2) ‘capable of

performing the essential functions’ of the job ‘with reasonable


                                    9
     Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 10 of 24



accommodation’; . . . (3) subject to an adverse action by his

employer; and (4) the position he had occupied remained open and

the employer sought to fill it.”        City of New Bedford v. Mass.

Comm’n Against Discrimination, 799 N.E.2d 578, 587 (Mass. 2003)

(quoting chapter 151B, section 4(16)) (citation omitted).4             In

determining the first element, i.e., whether the plaintiff is

“handicapped,” Massachusetts courts apply a three-step analysis

and consider whether: (1) the plaintiff’s condition constitutes

a mental or physical impairment; (2) the plaintiff’s life

activity curtailed by the impairment constitutes a “major life

activity,” as defined in chapter 151B, section 1(20); and (3)

the impairment substantially limits the major life activity.

City of New Bedford, 799 N.E.2d at 588-89.

     Defendant argues that the complaint fails to adequately

plead disability discrimination because it does not allege facts

sufficient to establish the first element of the prima facie

case: that plaintiff is “handicapped” as defined in chapter

151B, sections 1(17) and 1(19).      (Docket Entry # 7, p. 5).         More


4  The current landscape of disability discrimination law in
Massachusetts is less than clear, as discussed infra. Plaintiff
contends that Bulwer v. Mount Auburn Hosp., 46 N.E.3d 24 (Mass.
2016), abolished the fourth element of the prima facie case.
(Docket Entry # 9, p. 13 n.7). This is not necessarily correct,
and, for purposes of the present discussion as to Count I,
immaterial. Defendant challenges Count I based on the first
element (Docket Entry # 7, pp. 5-8) (Docket Entry # 15, pp. 4-
5), which is present in all formulations of the prima facie
standard.


                                   10
     Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 11 of 24



specifically, defendant contends that the complaint fails to

allege that plaintiff’s impairment of high blood pressure

substantially limits a major life activity.        (Docket Entry # 7,

p. 6).

     The complaint, however, need not offer facts to establish

every element of a prima facie case.      Swierkiewicz, 534 U.S. at

510; Rodriguez-Reyes, 711 F.3d at 51.       Even so, drawing all

reasonable inferences in plaintiff’s favor, the complaint

plausibly alleges that plaintiff has a qualifying handicap.            See

Sanders, 843 F.3d at 42.    The determination of whether plaintiff

has a disability cannot be examined in a vacuum.        Silver v. City

of Alexandria, 470 F. Supp. 3d 616, 621-22 (W.D. La. 2020)

(finding that, during COVID-19 pandemic, determination of

whether plaintiff has a disability is based on totality of the

circumstances, including heightened risks of an impairment

caused by pandemic).5    The complaint states that plaintiff has a

history of high blood pressure (Docket Entry # 1, p. 1, ¶ 6),

that this history was made known to defendant (Docket Entry # 1,




5  While Silver is not binding on this court and relates to a
disability finding under the American Disabilities Act, this
court agrees with the court in Peeples v. Clinical Support
Options, Inc., 487 F. Supp. 3d 56, 63 (D. Mass. 2020), that it
is persuasive in “addressing the standard for determining
whether an individual has an impairment that substantially
limits a major life activity, thus rising to the level of a
disability, during this pandemic.” Id.



                                   11
        Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 12 of 24



p. 3, ¶ 12), that plaintiff’s high blood pressure made him

vulnerable to COVID-19 (Docket Entry # 1, p. 4, ¶ 22), and that

plaintiff communicated his vulnerability concern to defendant

(Docket Entry # 1, p. 6, ¶ 33).         On these facts, it is

reasonable to infer that, in the context of the COVID-19

pandemic, plaintiff’s high blood pressure substantially limited

his ability to work in defendant’s office in close proximity to

other people.      See City of New Bedford, 799 N.E.2d at 589;

Silver, 470 F. Supp. 3d at 621-22.         At a later stage of

litigation, the facts may show that plaintiff’s condition does

not rise to the level of a “handicap” as defined by the statute,

but for the time being the complaint plausibly alleges that it

does.

        In addition to asserting that defendant discriminated

against plaintiff based on his handicap, Count I alleges that

defendant discriminated against him “because of the disability

of someone he is associated with.”         (Docket Entry # 1, p. 7, ¶

47).    This claim arises from plaintiff’s denied request to work

from home insofar as it was motivated by a desire to protect

plaintiff’s mother, who is vulnerable to COVID-19 due to her age

and health conditions.       (Docket Entry # 1, pp. 3, 4, 6, ¶¶ 13,

22, 33).     Defendant contends that such an associational

discrimination claim is not cognizable under Massachusetts law,




                                      12
       Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 13 of 24



relying on Flagg v. Alimed, Inc., 992 N.E.2d 354 (Mass. 2013).

(Docket Entry # 7, p. 9).

       Flagg recognized associational discrimination as a valid

cause of action in Massachusetts for the first time.           In Flagg,

the defendant fired the plaintiff to avoid paying for “costly

medical treatment” of the plaintiff’s wife.          Flagg, 992 N.E.2d

at 358.    The Massachusetts Supreme Judicial Court found that,

“[w]hen an employer subjects an otherwise satisfactory employee

to adverse employment decisions premised on hostility toward the

handicapped condition of the employee’s spouse, it is treating

the employee as if he were handicapped himself. . . .”           Id. at

360.   However, the court expressly declined to consider whether

its rationale extended to employees who seek reasonable

accommodations on account of a family member’s disability.               Id.

at 361 n.18 (“[W]e have no occasion to consider whether an

employee with a handicapped spouse himself is entitled to

reasonable accommodation on account of his spouse’s condition;

that issue is not raised in this case.”).         The concurring

opinion went slightly beyond, stating that “the court’s opinion

does not suggest that an employer is required under [chapter

151B] § 4(16) to provide reasonable accommodation to an employee

who is not himself handicapped to allow the employee to attend

to important family matters, medical or otherwise.”           Id. at 368

(Gants, J., concurring).


                                     13
     Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 14 of 24



     Courts interpreting Flagg have come to different

conclusions as to the narrowness of the holding.        Some, adhering

to a cue from the late Chief Justice Gants’s concurrence, take

the position that Flagg bars recovery for associational

discrimination claims based on a failure to provide reasonable

accommodations.   See Fenn v. Mansfield Bank, Civil Action No.

14-12554-NMG, 2015 WL 628560, at *4 (D. Mass. Feb. 12, 2015).

Others extend the case to associational discrimination on bases

other than handicap.    See Baer v. Montachusett Reg’l Tech.

School Dist., 380 F. Supp. 3d 143, 153-54 (D. Mass. 2019)

(gender discrimination); Piccadaci v. Town of Stoughton, Civil

Action No. 18-10188-RGS, 2019 WL 653146, at *4 n.11 (D. Mass.

Feb. 15, 2019) (race discrimination).

     Flagg does not establish a claim for associational

discrimination entitling an employee to a reasonable

accommodation based on his or her spouse’s handicap.         The

majority opinion states only that it does not reach that issue.

Flagg, 992 N.E.2d at 361 n.18.     The concurrence, in turn, states

that the majority opinion “does not suggest” that employers must

provide reasonable accommodations to their employees on account

of the employees’ families.     Id. at 368 (Gants, J., concurring).

Because Flagg does not decide the issue one way or the other,

nor does any subsequent case, the complaint’s associational

discrimination claim presents a novel question of law.


                                   14
       Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 15 of 24



       Ordinarily, it is not the province of a federal court to

decide and extend state law to a novel area.          Doe v. Trustees of

Bos. Coll., 942 F.3d 527, 535 (1st Cir. 2019) (“Federal courts

are not free to extend the reach of state law. . . . A litigant

who chooses federal court over state court ‘cannot expect this

court “to . . . blaze new and unprecedented jurisprudential

trails”’ as to state law.”) (citation omitted); Braga v. Genlyte

Grp., Inc., 420 F.3d 35, 42 (1st Cir. 2005) (“A federal court

sitting in diversity must ‘take care not to extend state law

beyond its well-marked boundaries in an area . . . that is

quintessentially the province of state courts.’” (quoting

Markham v. Fay, 74 F.3d 1347, 1356 (1st Cir. 1996))).           Adhering

to the cue from the late Chief Justice Gants’s concurring

opinion, the associational claim is not plausible.6

       Count I also alleges that defendant failed to offer

plaintiff a reasonable accommodation and failed “to engage in

the interactive process in any meaningful way when [p]laintiff

requested an accommodation.”       (Docket Entry # 1, p. 7, ¶¶ 48-

49).   To establish that his employer failed to provide him a

reasonable accommodation, a plaintiff must show two things.

First, “a plaintiff needs to show not only that the proposed


6   In the event state law evolves in a plaintiff-favorable
manner during the pendency of this litigation, plaintiff may
seek leave to amend Count I to include the associational claim.
The motion to dismiss this claim is therefore without prejudice.


                                     15
     Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 16 of 24



accommodation would enable [him] to perform the essential

functions of [his] job, but also that, at least on the face of

things, it is feasible for the employer under the

circumstances.”   Reed v. LePage Bakeries, Inc., 244 F.3d 254,

259 (1st Cir. 2001).    Second, he must show that his request for

an accommodation is “‘sufficiently direct and specific,’ giving

notice that [he] needs a ‘special accommodation.’”         Id. at 261

(quoting Wynne v. Tufts Univ., 976 F.2d 791, 795 (1st Cir.

1992)); see also Miceli v. JetBlue Airways Corp., 914 F.3d 73,

82 (1st Cir. 2019) (“For an employee’s actions to constitute a

request for accommodation, they must make the employer aware

that the employee is entitled to and needs accommodation.”

(citation omitted)).     “At the least, the request must explain

how the accommodation requested is linked to some disability.”

Reed, 244 F.3d at 261.

     Even if the requested accommodation is not reasonable or

suitable, the analysis does not end there.       In such instances,

the employer “nonetheless ‘must make a reasonable effort to

determine the appropriate accommodation . . . through a

flexible, interactive process that involves both the employer

and the qualified individual with a disability.’”         Miceli, 914

F.3d at 82 (citation omitted); see also E.E.O.C. v. Kohl’s Dep’t

Stores, Inc., 774 F.3d 127, 132 (1st Cir. 2014) (“[A]n

employee’s request for accommodation sometimes creates ‘a duty


                                   16
     Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 17 of 24



on the part of the employer to engage in an interactive

process.’” (quoting Enica v. Principi, 544 F.3d 328, 338 (1st

Cir. 2008))).

     Plaintiff submitted a request to continue working from home

on March 26, 2020.   (Docket Entry # 1, p. 4, ¶ 23).        Recent

experience demonstrated that plaintiff could perform the

essential functions of his job while working remotely.         (Docket

Entry # 1, pp. 3, 6, ¶¶ 16, 34); see Reed, 244 F.3d at 259.

Plaintiff’s requested accommodation was evidently “feasible for

[defendant] under the circumstances” given that defendant

created a process for requesting this specific accommodation and

later granted the accommodation to two other engineers.          (Docket

Entry # 1, pp. 4, 5, ¶¶ 21, 28); see Reed, 244 F.3d at 259.

While the complaint states that plaintiff wanted to work from

home because he was concerned about his and his mother’s

vulnerability to COVID-19, it is not clear whether plaintiff

communicated that concern to his Manager.       (Docket Entry # 1, p.

4, ¶ 22); see Reed, 244 F.3d at 261.      At the latest, plaintiff

communicated his particular concerns to defendant on March 30,

2020, the day before defendant terminated his employment.

(Docket Entry # 1, p. 6, ¶ 33).      Consequently, it is plausible

that plaintiff’s request for a specific accommodation – working

from home – gave defendant notice that he required a “special

accommodation” on account of his medical history.         See Reed, 244


                                   17
      Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 18 of 24



F.3d at 261; Miceli, 934 F.3d at 82.       Defendant did not attempt

to engage in an interactive process with plaintiff to determine

an appropriate accommodation, but rather prepared to terminate

plaintiff if he did not report to the office.         (Docket Entry #

1, p. 5, ¶ 30); see Miceli, 934 F.3d at 82.         As a result, the

complaint sufficiently pleads claims for failure to provide a

reasonable accommodation and failure to engage in the

interactive process.

II.   Age Discrimination (Count II)

      Defendant argues that that the complaint fails to

“sufficiently plead a prima facie case of age discrimination.”

(Docket Entry # 7, p. 11) (emphasis omitted).         Defendant also

submits that the complaint fails to show a causal connection

between plaintiff’s age and his termination.         (Docket Entry #

15, pp. 2-5).     As previously noted, establishing a prima facie

case is not a pleading requirement.       Swierkiewicz, 534 U.S. at

510; Rodriguez-Reyes, 711 F.3d at 51.        Instead, the prima facie

case elements are “part of the background against which a

plausibility determination should be made.”         Rodriguez-Reyes,

711 F.3d at 54.

      The current state of the prima facie elements in

Massachusetts discrimination law is less than clear, with at

least three competing formulations.       The first requires the

plaintiff to show that “(1) he is a member of a class protected


                                    18
        Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 19 of 24



by [chapter] 151B; (2) he performed his job at an acceptable

level; (3) he was terminated; and (4) his employer sought to

fill the plaintiff’s position by hiring another individual with

qualifications similar to the plaintiff’s.”           Blare v. Husky

Injection Sys. Molding Bos., Inc., 646 N.E.2d 111, 115 (Mass.

1995); see also Ethier v. Thrive Operations, LLC, Civil Action

No. 18-12154-RGS, 2020 WL 2490028, at *6 (D. Mass. May 14, 2020)

(applying four-prong standard); Knight v. Avon Prods., Inc., 780

N.E.2d 1255, 1264 (Mass. 2003) (holding that, to establish

fourth prong in age discrimination case, replacement employee

must be at least five years younger).          Defendant cites to this

formulation.     (Docket Entry # 7, p. 11).

        The second formulation comes from Bulwer v. Mount Auburn

Hosp., 46 N.E. 3d 24 (Mass. 2016).         This formulation is

identical to the first except that it excludes the fourth

element regarding the plaintiff’s replacement.           Id. at 32-33

(quoting Blare, 646 N.E.2d at 115).         Curiously, Bulwer quotes

the elements directly from Blare but offers no explanation as to

why the fourth element is missing.         Plaintiff contends that

Bulwer represents an updated prima facie standard that has done

away with the requirement that a plaintiff show that his

employer sought to fill his position with someone else of

substantially similar qualifications.          (Docket Entry # 9, p. 13

n.7).    Cases decided after Bulwer, however, hesitate to adopt


                                      19
     Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 20 of 24



this position.   See Gordon v. EarthLink, Inc., Civil Action No.

14-14145-FDS, 2017 WL 3203385, at *7 n.8 (D. Mass. July 27,

2017) (emphasis altered) (“Bulwer provides no explanation for

the missing fourth element. . . . [W]hether the fourth element

is included here makes no difference, as the Court will assume

for purposes of summary judgment that plaintiffs have satisfied

their prima facie burdens.”); Massasoit Indus. Corp. v. Mass.

Comm’n Against Discrimination, 73 N.E.3d 333, 337 n.4 (Mass.

App. Ct. 2017) (“The distinction [of the missing fourth element]

is not material to the outcome in this case, because it is

undisputed that [the former employee] was replaced by a younger

individual.”).   But see Henry v. Sterling Collision Ctrs., Inc.,

252 F. Supp. 3d. 42, 48 (D. Mass. 2017) (adopting elements from

Bulwer).

     The third formulation sets out a different set of four

elements derived from chapter 151B, section 4(1): “membership in

a protected class, harm, discriminatory animus, and causation.”

Lipchitz v. Raytheon Co., 751 N.E.2d 360, 368 (Mass. 2001).

Recent cases apply this framework in discrimination cases based

on age, race, gender, and disability.       See, e.g., Audette v.

Town of Plymouth, 858 F.3d 13, 23 (1st Cir. 2017) (disability);

Cadigan v. Align Tech., Inc., Civil Action No. 19-11462-ADB,

2020 WL 3799191, at *7 (D. Mass. July 7, 2020) (age and gender);




                                   20
     Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 21 of 24



Charles v. Leo, 135 N.E.3d 252, 260 (Mass. App. Ct. 2019)

(race).

     Amidst the confusion, the complaint sets forth facts that,

taken as true, establish every element of the second prima facie

case formulation.   The complaint states that plaintiff is 55

years old (Docket Entry # 1, p. 1, ¶ 6), thus establishing that

he is a member of a protected class.      See Mass. Gen. Laws ch.

151B, § 1(8) (defining “age” as “any duration of time since an

individual’s birth of greater than forty years”); Bulwer, 46

N.E.3d at 32-33.    Plaintiff performed his job more than

adequately throughout his employment with defendant, receiving

positive performance reviews without exception.        (Docket Entry #

1, p. 2, ¶ 11); see Bulwer, 46 N.E.3d at 33.        Finally, defendant

terminated plaintiff’s employment.      (Docket Entry # 1, p. 6, ¶

35); see Bulwer, 46 N.E.3d at 33.       These same facts are also

sufficient to establish three of four elements in the first

formulation, see Blare, 646 N.E.2d at 115 (protected class,

acceptable job performance, and termination), and two of four

elements in the third formulation.      See Lipchitz, 751 N.E.2d at

368 (protected class and harm).

     The complaint also alleges that defendant terminated

plaintiff because of his vulnerability to COVID-19 and his

related request to work from home.      Plaintiff’s age is one

factor that allegedly renders him vulnerable to COVID-19, which


                                   21
        Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 22 of 24



plaintiff pointed out to defendant on at least one occasion.

(Docket Entry # 1, p. 6, ¶ 33) (“Plaintiff reiterated the

reasons for his request to work from home, namely that he was

55-years-old with a long-time high blood pressure medical

problem.”).     If defendant discriminated against plaintiff on

account of his vulnerability to COVID-19, and plaintiff’s age is

part of his vulnerability, then it is plausible that defendant

discriminated against plaintiff based, at least in part, on his

age.    See Higgins v. State St. Corp., 323 F. Supp. 3d 203, 207

(D. Mass. 2018) (requiring that the plaintiff, to state a

plausible claim for age discrimination, allege a causal

connection between his failure to obtain an interview and his

age).    As such, and using the previously described prima facie

showing as background, the complaint sets out a plausible claim

of age discrimination.

III.    Race/National Origin Discrimination (Count III)

       Defendant argues that Count III fails for essentially the

same reasons as Count II, namely that it does not set forth

sufficient facts to establish a prima facie case of

discrimination on the basis of race or national origin, and that

there is no indication that plaintiff’s “termination was in any

way related to his Chinese descent.”         (Docket Entry # 7, p. 12)

(Docket Entry # 15, p. 4).        Again, a prima facie case is not the

pleading standard.      Swierkiewicz, 534 U.S. at 510.        The


                                      22
     Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 23 of 24



complaint need not plead “specific facts sufficient to establish

each and every element of a prima facie case.”        Rodriguez-Reyes,

711 F.3d at 54.     Even so, the complaint sets out every element

of a prima facie case under the Bulwer standard.

     The complaint states that plaintiff is Chinese-American,

thus identifying him as a member of a protected class.         (Docket

Entry # 1, p. 1, ¶ 6); see Mass. Gen. Laws. ch. 151B, § 4.

Plaintiff performed his job more than adequately.         (Docket Entry

# 1, p. 2, ¶ 11); see Bulwer 46 N.E.3d at 33.        Nonetheless,

defendant terminated plaintiff’s employment.        (Docket Entry # 1,

p. 6, ¶ 35); see Bulwer, 46 N.E.3d at 33.

     Where plaintiff’s race or national origin discrimination

claim differs from the age discrimination claim is that he does

not allege that his race is in any way related to his

vulnerability to COVID-19.     The complaint contains just two

references to plaintiff’s race: the first simply states that

plaintiff is Chinese-American (Docket Entry # 1, p. 1, ¶ 6),

while the second alleges that “[d]efendant discriminated against

[p]laintiff because of his race/national origin.”         (Docket Entry

# 1, p. 8, ¶ 57).    The latter is a legal conclusion and thus not

entitled to consideration.     See Iqbal, 556 U.S. at 678; Dixon,

522 F.3d at 79.     There is nothing in the complaint to suggest

that defendant terminated plaintiff because of his race or

national origin.    See Higgins, 323 F. Supp. 3d at 207.       In his


                                   23
     Case 1:20-cv-11051-MBB Document 25 Filed 09/21/21 Page 24 of 24



opposition, plaintiff does not point to any facts in the

complaint, but rather repeats that plaintiff is Chinese-

American, represents that defendant is “a primarily white

employer,” and then relies on a general increase in anti-Chinese

sentiment in the United States during the relevant period.

(Docket Entry # 9, pp. 14-15).

     Generalized assertions of societal racism and employer

demographics cannot substitute for insufficient facts in the

complaint.   Because the complaint fails to set forth any facts

implying a plausible connection between plaintiff’s race and his

termination, it fails to state a plausible claim for

discrimination on the basis of race or national origin.

                              CONCLUSION

     For the foregoing reasons, the motion to dismiss (Docket

Entry # 6) is: DENIED as to Count I, except for the

associational discrimination claim, which is dismissed without

prejudice; DENIED as to Count II; and ALLOWED as to Count III.



                                 __/s/_Marianne B. Bowler_______
                                 MARIANNE B. BOWLER
                                 United States Magistrate Judge




                                   24
